Citation Nr: 1612150	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for left shoulder degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1970.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which confirmed and continued the Veteran's 20 percent disability rating for his residuals, post-operative repair, recurrent dislocation, left shoulder rated as traumatic arthritis, based on limitation of range of motion.

The Board notes that the Veteran submitted new claims to the RO for an increased rating for his shoulder in August 2014, March 2015, and November 2015.  However, the increased rating was already on appeal at that time and therefore will be addressed by the Board below. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.

The issues of reopening claims for service connection for hearing loss and tinnitus have been raised by the record in a November 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated by VA for compensation purposes for his left shoulder disability in March 2012.  Subsequently the Veteran and his representative have asserted that the left shoulder disability has worsened.  Therefore, upon remand the Veteran should be afforded a new examination to address the current severity of the disability.  Any updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and associated them with the claims file.

2.  The Veteran should be scheduled for a VA medical examination to obtain information as to the current nature and extent of his service-connected left shoulder disability.  The electronic claims file, must be reviewed in conjunction with the examination.

The examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, and incoordination or pain on movement of a joint, including use during flare-ups.  If it is not possible to provide information concerning whether there is additional limitation of motion on use or during flare-ups without resorting to speculation, the examiner must explain why.

The examiner should specifically indicate whether the Veteran has loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus; or malunion of the humerus with moderate or marked deformity.  

3.  After completing the requested action, and any additional notification and/or development warranted, the RO/AMC must readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




